DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT UNDER 37 C.F.R. § 1.111, filed October 15, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 3), the objection to the title as set forth in the prior Office action dated July 21, 2021, item no. 5, is withdrawn.
In view of Applicant’s amendments to claims 1 and 8, which now recite circuitry for implementing the functions set forth in the claims, the claim interpretation under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph) as set forth in the prior Office action, item no. 8, is withdrawn.
Applicant’s amendments to independent claims 1, 6 and 8, along with Applicant’s accompanying arguments (AMENDMENT, pages 7-9), have been considered, and are deemed sufficient to overcome the claim rejections under 35 U.S.C. 102(a)(2) as set forth in the prior Office action, item no. 11.  Accordingly, the rejection of claims 1-4, 6 and 8 is withdrawn. 
Allowable Subject Matter
Claims 1, 3, 4, 6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s information processing system including “a controller configured to cause a device associated with a combination of the first identification information and the second identification information received by the receiver to execute, from among a plurality of processes for providing a service that can be executed by the information processing apparatus, a registered process determined based on the first identification information and the second identification information,” in combination with each of the other limitations recited in the claim.  
 	Claims 3 and 4 depend from claim 1.
 	Claim 6, drawn to an information processing method, similarly recites the allowable subject matter of claim 1.
 	Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s information processing system including “a controller configured to cause the intermediation apparatus to execute, from among a plurality of processes for providing a service that can be executed by the information processing apparatus, a registered process determined based on a combination of the identification information received by the receiver and the intermediation apparatus, and wherein the intermediation apparatus executes the process to control the device,” in combination with each of the other limitations recited in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677